Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2014

                                      No. 04-14-00140-CV

                   IN THE INTEREST OF A.R.P., ET AL., CHILDREN,

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-01-0023-CVA
                          Honorable Thomas F. Lee, Judge Presiding


                                         ORDER
       Appellant Marc H.'s motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before June 2, 2014. No further extensions of time will be granted.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court